DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-5 were filed on 6/11/2020 and claims 1-5 were amended in a preliminary amendment dated 7/27/2020.  Claims 1-5 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    111
    767
    media_image1.png
    Greyscale
(filing receipt dated 12/3/2020).Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings/Specification
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See 37 CFR 1.84(u)(1).  The references in to the drawing in the specification should also be amended.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155652 (‘652, published on 6/5/2014, of record in the IDS filed on 9/11/2020) in view of  US 3636098 (‘098, published on 1/18/1972).
Applicant Claims

    PNG
    media_image2.png
    312
    881
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    151
    894
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    90
    898
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    135
    840
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    140
    876
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    141
    918
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    148
    916
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    140
    878
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    137
    908
    media_image10.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘652 discloses a process for producing methionine (see whole document). With particular regard to claim 1, ‘652 teaches: 
-reacting 3-methylmercaptopropionaldehydecyanhydrin (a compound obtained by reacting 3-methylmercaptopropionaldehyde and hydrocyanic acid; also see [0004] of the specification as filed) with carbon dioxide and ammonia in water (or aqueous ammonium carbonate, the combination of the two) to obtain a liquid containing 4-(2-methylmercaptoethyl)hydantoin [0006-0007, 0019-0025, 0039, claim 2];
-introducing an inert gas into the liquid containing the hydantoin to remove ammonia from said liquid and produce and emission gas containing ammonia [0009-0018, 0026-0029, 0040, claims 1 and 3];
-hydrolyzing the hydantoin to obtain a liquid containing a methionine salt [0005, 0008-0014, 0030-0032, 0040, claim 1];

-separating a methionine precipitate from the liquid containing the methionine salt into a methionine containing solid and a liquid mother liquor [0033-0037].  ‘652 further notes that if ammonia is present in the hydrolysis reaction that it retards said hydrolysis reaction [0008-0010, 0014, 0039-0040].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘652 does not explicitly teach that ammonia is recovered from the emission gas using at least one of the instantly claimed washing steps (wherein water and/or ammonium carbonate is used as a washing liquid).  This deficiency is cured through the teachings of ‘098. 
‘098 (see whole document) also teaches a process for producing methionine which contains the same basic steps as ‘652 (namely hydantoin formation, hydrolysis, and neutralization-see col. 1, lines 13-71; col. 3, line 63-col. 7, line 60, including Fig. 2; example, and claims).  ‘098 further teaches that ammonia and carbon dioxide are typically used in excess in the hydantoin formation reaction (also see [0008 and 0015-0018] in ‘652) and can be difficult to separate from the hydantoin and/or hydrolysis mixture, particularly by concentration based separations such as distillations, and that the yields of the desired hydantoin and/or methionine salt are lowered either due to loss of the desired product during the ammonia/carbon dioxide removal process and/or an increased amount of impurities being formed as a result of carrying the ammonia and carbon dioxide through the process.  Further, if the ammonia and carbon dioxide cannot 
‘098 (see col. 6, line 54-col. 8, line 48, which describe figure 2 and example 1, which employs the apparatus of fig. 2) further teaches that the ammonia containing gaseous vapors from the hydantoin formation reactor (9 in fig. 2) are fed to an absorption column (37) via lines (10-also see Table 1 in col. 8) and (36) to be washed with an aqueous ammonia/carbon dioxide/ammonium carbonate/ammonium bicarbonate washing fluid.  The aforementioned washing fluid is generated by feeding carbon dioxide (lines 42, 35, and 36), ammonia or aqueous ammonia (lines 33 and 34), water (line 44), and an aqueous solution containing ammonium bicarbonate/carbonate lines (31) and (34) [obtained by recovering the gases obtained from the hydrolysis reactor (18) and a concentration column (25) via lines (22), (24), (28), and (29) and condensing (30) said streams to form the aqueous solution containing ammonium bicarbonate/carbonate of lines (31) and (34)] to the absorption column (37).  The absorption column (37) produces an exhaust gas (45) which is released to air and a recycle of an aqueous solution of carbon dioxide, ammonia, and ammonium carbonate/bicarbonate (38), which is recycled back to the hydantoin formation reactor (9) via line (8).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘652 and ‘098 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to recover the ammonia present in the emissions gas obtained in ‘652 using an absorption/washing column as described in ‘098 (using aqueous ammonium carbonate as a washing fluid, optionally by further including the concentration column (25) of ‘098 into the process of ‘652 to generate the ammonium carbonate from the remaining unreacted ammonia and carbon dioxide present in the process to further increase the efficiency of the overall methionine production process) in order to i) obtain a purified exhaust gas which can be vented to the atmosphere (also see col. 8, lines 29-37 of ‘098) and ii) to recycle the unreacted ammonia (and carbon dioxide) back to the process, as a solution of ammonium carbonate/bicarbonate, to render the overall methionine production process more efficient.  Also see MPEP 2143 B.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155652 (‘652, published on 6/5/2014, of record in the IDS filed on 9/11/2020) in view of US 3636098 (‘098, published on 1/18/1972), as applied to claim 1 above, and further in view of US 2006/0016334 (‘334, published on 1/26/2006).
Applicant Claims

    PNG
    media_image11.png
    140
    909
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    142
    907
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    107
    902
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    264
    914
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    317
    906
    media_image15.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘652 and ‘098 teach the limitations of claim 1 above.  ‘334 teaches a process for purifying a CO2 gas stream, in particular one derived from the hydantoin formation step of a methionine production process (see whole document).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
2 (6) and an aqueous ammonia stream (9), which are both recycled back to the hydantoin formation reaction, as well as a methyl mercaptan (Mc) laden stream of methylmercaptopropionaldehyde (MMP) [0015] (11).  The ammonia is scrubbed from the gas in lower stage C of column (K1) using water or water in which MMP is dissolved up to a maximum solubility limit [0021-0036, 0051-0068] (fed to stage C via line (8), where water (7) was first introduced as a scrubbing liquid in stage A and then circulated to stage C) and fed directly back to the hydantoin reactor (R1) as an aqueous ammonia stream (9).  Therefore ‘334 teaches that water can also be used to wash ammonia from the hydantoin emissions gas. 
	A skilled artisan would be motivated to include the multistage scrubbing column (K1) of ‘334 in the combined process of ‘652 and ‘098 (as a replacement for or in combination with absorption col (37) of ‘098) in order to fully remove and recover as much of the carbon dioxide and ammonia from the exhaust gas as possible for recycle back to the hydantoin formation process, using water and/or aqueous ammonium carbonate as washing liquids (wherein ‘098 teaches that aqueous ammonium carbonate can recover both ammonia and carbon dioxide from the gas).  The skilled artisan would 
	With further respect to claim 5, ‘652 [0017, 0029, 0039-0040], ‘098 (see composition of line (10) in Table 1 in col. 8), and ‘334 [0030, 0062-0065] teach that the composition of ammonia in the emissions gas is greater than 0.5 mass%, therefore it would be prima facie obvious to continue washing the emission gas with a suitable washing liquid until the content of ammonia in the washing liquid reaches the amount originally present in the emissions gas.  Further, the least amount of water possible should be employed as the washing liquid in the washing stage in order to reduce waste and costs (including savings on equipment size and energy costs), which would motivate the skilled artisan to recycle the washing fluid (also see fig. 1 and 2, wherein water is first introduced into stage A of column (K1) via line (7) and then circulated to stage C via line (8)).  Additionally, [0062-0064] of ‘334 teach that 0.5-0.9 wt% of ammonia is removed from the emission gas (depending upon whether the 0.4 wt% of “other components” of the gas stream mentioned in [0065] include ammonia) using water (15 kg/h) as the scrubbing liquid in discharge zone C, therefore if any ammonia remains in the emissions gas after an initial scrubbing step with aqueous ammonium prima facie obvious to recover it using water as a washing liquid.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘652, ‘098, and ‘334 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would be motivated to include the multistage scrubbing column (K1) of ‘334 in the combined process of ‘652 and ‘098 (as a replacement for or in combination with absorption col (37) of ‘098) in order to fully remove and recover as much of the carbon dioxide and ammonia from the exhaust gas as possible for recycle back to the hydantoin formation process, using water and/or aqueous ammonium carbonate as washing liquids (wherein ‘098 teaches that aqueous ammonium carbonate can remove both ammonia and carbon dioxide from the gas).  The skilled artisan would be motivated to employ a first scrubbing stage using aqueous ammonium carbonate in order to remove both carbon dioxide and ammonia (and recycle the mixture directly back to the hydantoin synthesis reactor) and then use one or more additional water washing stages in order to fully scrub ammonia from the remaining exhaust gas before it is vented, wherein it would be obvious to the skilled artisan that using successive washing stages will produce a progressively purified emissions gas.  Also see MPEP 2143 A and B.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622